DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 18-20 and 23-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 6,274,661).
Regarding claims 1 and 23, Chen teaches a binder composition which comprises a thiourea rust inhibitor (Table 1) and a carboxyl group containing polymer (Example 1) such as polyacrylic acid which is 100 mol % of structural units containing the carboxyl group.
Regarding claim 2, Chen teaches that the rust inhibitor is a thiourea (Table 1) which necessarily contains a nitrogen atom.
Regarding claim 18-20, Chen teaches that the content of the rust inhibitor is 1000 ppm (Table 1).
Regarding claim 24, Chen teaches that the composition is an aqueous solution (col. 3, lines 35-40 and col. 5, lines 15-25) with a pH from 2.5-5 (col. 5, lines 25-35).
Regarding claim 25, Chen teaches that the molecular weight of 2000 or 6000 (Example 1).
Regarding claims 26-27, Chen teaches a binder composition which comprises a thiourea rust inhibitor (Table 1) and a carboxyl group containing polymer (Example 1) such as polyacrylic acid which is 100 mol % of structural units containing the carboxyl group.  The content of the polymer is 70.55 wt. % based on the total content of solids (Example 1).
Regarding claim 28, Chen teaches that the composition is an aqueous solution (col. 3, lines 35-40 and col. 5, lines 15-25) with a pH from 2.5-5 (col. 5, lines 25-35).
Regarding claim 29, Chen teaches that the molecular weight of 2000 (Example 1).
Regarding claim 30, Chen teaches that the content of the rust inhibitor is 1000 ppm (Table 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 18-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibelt et al (WO 98/50477) in view of Tokida et al (JP 05-214273, please refer to machine translation for mapping).
Regarding claims 1-2, 4-5 and 21-22, Leibelt teaches a binder composition (Abstract) contains a carboxyl containing polymer (page 29). It states that the portion which contains a carboxylic acid makes up 25 to 75 % by weight (page 29) and the polymer can also contain from 10 to 60 % by weight of a hydroxy substituted alkyl acrylate (page 30).    The examples show that the carboxylic acid can be methacrylic acid and the hydroxyl substituted alkyl acrylate can be hydroxy ethyl methacrylate.  Given the molecular weight of these two monomers, the mol % of the carboxylic acid monomer has an upper range of 82 mol % and therefore, can be greater than 50 mol %.  
Leibelt teaches that the composition can contain anticorrosion agents (page 38), however, fails to teach the recited types of rust inhibitors.  
Tokida teaches a binder composition (page 1) which comprises a rust inhibitor such as a thiazole or thiadiazole compound (page 4).  Tokida teaches a binder which is an acrylic resin (page 3) which has carboxyl groups.  These have a nitrogen in the molecule.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the thiazole or thiadiazole compound of Tokida as the anticorrosion agents of Leibelt.  One would have been motivated to do so in order to receive the expected benefit of providing a uniform corrosion layer and improving adhesion to the substrate (Tokida, page 3).
Regarding claims 18-20, modified Leibelt teaches that the composition contains 100 parts resin, 0.01-10 parts corrosion inhibitor, 5-200 parts silica particles (Tokida, Abstract).  Therefore, the amount of the corrosion inhibitor can be calculated to overlap the claimed range.
Regarding claim 25, Leibelt teaches that the weight average molecular weight ranges from 5,000 to 50,000 (page 33).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764